Shepley, C. J.
— The plaintiff appears to have been the owner, of certain intoxicating liquors and of the casks or vessels containing them.
The liquors were seized by virtue of a warrant issued by a justice of the peace, under the Act approved on June 2, 1851, c. 211, and the vessels appear to have been taken with them.
Neither the Act nor the warrant, under which the defendant acted, as an aid to the officer, authorized the seizure or forfeiture of the vessels containing the liquors. Such a construction of the Act as would embrace private property, not named, and cause a forfeiture of it, cannot be admitted.
Neither the warrant nor the judgment of the Justice au*289thorized their seizure or destruction, and the defendant can derive no protection from them.
The proof presented, shows that the liquors were kept by the plaintiff for the purpose of sale by him, contrary to law; and in such case, as was decided in the case of Preston v. Drew, 33 Maine, 558, no action can be maintained to recover for their value.
It is not therefore necessary to decide, whether that section of the Act, which authorized their seizure, was in conformity to the provisions of the constitution.

Defendant defaulted to be heard in damages.

Tenney, Howard, Appleton and Hathaway, J. J., concurred.